Orders, Supreme Court, New York County (Ira Gammerman, J.H.O.), entered July 27, 2009, which, in shareholder derivative actions, granted defendants’ motions pursuant to CPLR 510 (3) to change venue to Livingston County, unanimously affirmed, with costs.
Venue was properly changed to Livingston County, where the subject corporation is headquartered, plaintiffs claims arose, and all relevant documents are located, and where or near where all parties, except plaintiff, reside (see Bohlen Indus. of N. Am. v Flint Oil & Gas, 95 AD2d 753 [1983]). Further, Livingston Supreme Court has already determined two substantially similar actions among these parties. Concur—Tom, J.P., Mazzarelli, Sweeny, Freedman and Abdus-Salaam, JJ.
Motion to strike defendants’ appendix and for other relief denied. Concur—Tom, J.P., Mazzarelli, Sweeny, Freedman and Abdus-Salaam, JJ.